875 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George J. MOOR, Plaintiff-Appellant,v.CITY OF AUBURN HILLS, Auburn Hills Police Department, RobertF. Raynor, individually and as Police Chief for the city ofAuburn Hills, Maurice James Nolin, individually and asPolice Officer for the City of Auburn Hills, James P.Sheehy, individually and as Magistrate for the State ofMichigan, Defendants-Appellees.
No. 88-1685.
United States Court of Appeals, Sixth Circuit.
June 6, 1989.

Before MERRITT and BOYCE F. MARTIN, Jr., Circuit Judges;  and LIVELY, Senior Circuit Judge.


1
George Moor appeals from an order granting summary judgment in favor of the City of Auburn Hills, the Auburn Hills Police Department, Police Chief Robert Raynor, Officer Maurice Nolin, and James Sheehy, a magistrate for the State of Michigan.  Moor claimed that the defendants violated his constitutional rights to substantive and procedural due process and that they subjected him to false arrest and malice prosecution.  Moor argues that the court erred dismissing counts II through VI of his complaint in an order dated July 13, 1987 and in granting summary judgment dismissing count I of his complaint by an order dated May 27, 1988.


2
Having carefully reviewed the record and having considered the arguments presented in the briefs, we affirm the judgment of the district court for the reasons stated in the district court's orders dated July 13, 1987 and May 27, 1988.